Title: To George Washington from Samuel Huntington, 8 September 1780
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia September 8. 1780
                        
                        I have the Honor to transmit your Excellency the enclosed Extracts of Letters from the Governors of North
                            Carolina & Virginia, which contain the latest Intelligence we have received from the southern Department, and give
                            a more favourable representation of the Action near Cambden on the 16. Ulto than we had apprehended from the Letter of
                            General Gates of the 20. Ulto, a Copy of which I presume you have received. I have the Honor to be with the highest
                            Respect your Excellency’s most obedient Servant
                        
                            Sam. Huntington

                        
                     Enclosure
                                                
                            
                                Copy
                                
                                Gentlemen,
                                Hilsborough August the 23. 1780
                            
                            Since our late defeat near Camden, I delayed writing to you, till I could give you some certain account
                                of that unhappy affair & of its effects. Gen. Gates, I presume, has acquainted Congress of the total loss of
                                the artillery & baggage & of most of the musquets that were in the hands of the Militia. These, except
                                one North Carolina Militia regiment commanded on the occasion by Col. Dixon of the regulars, behaved in the most
                                shameful manner. They were drawn up in close order two deep the enemy who opposed them from a defect in numbers were
                                only a single file, five feet apart; yet the Militia tho so much superior in number gave way on the first fire
                                & fled with the utmost precipitation, notwithstanding every endeavour of their Officers to keep them to the
                                charge. I cannot as yet learn what particular corps fled first. However the field was soon cleared of all our Army
                                except the regulars and the Militia regiment I mentioned, who bravely stood & passed bayonets to the last. By
                                this shameful defeat of the Militia the enemy were able to turn the left of the standing troops to bend their whole
                                force against them. The conflict was obstinate and bloody & lasted for fifteen minutes, when superior bravery
                                was obliged to yield to superior numbers and I have the pleasure to acquaint you that after they
                                had retreated from the ground, they were fiercely charged by a party of british horse, whom they repulsed &
                                completely vanquished. I am assured by a gentleman now here, wounded in the action, that he is confident that not more
                                than two of that party got off. These brave men suffered greatly. From what I can learn, they must have lost near half
                                their number, and to the immortal honor of what remained they made their retreat good. Genl Caswell has sent in a flag
                                and a surgeon to attend the wounded. As yet we have no particular accounts of the fate of the missing except of a few
                                principal officers among these is the baron de Kalb, said to be mortally wounded: Generals Gist, Smallwood, Stephens,
                                Rutherford, Butler & Gregory are safe, so is Col. Gunby who was said to be killed. Our loss among the
                                principal officers is not great But the loss of 400 waggons, all the artillery, ammunition, tents and baggage of every
                                kind & most of the muskets is very great indeed. And to add to our misfortunes, Col. Sumpter, who the day
                                before the action, had captured a party of the british with forty waggons loaded with military Store, was the day
                                after the action overtaken & surprized near the Hanging rock by a party of the british horse. They came on him
                                so unprepared as to oblige him & his men to fly to the woods, leaving their prisoners waggons & even
                                arms behind them. This, Gentlemen, is a very heavy blow and leaves the enemy for the present in possession of a very
                                large field. But, Gentlemen, notwithstanding all these misfortunes we are preparing again to face the enemy; and with
                                proper assistance from Virginia, I despair not in the least of keeping them at least out of this state. Their numbers
                                are contemptible. They had not in the action more than about 2000 men & 500 of them at least must have been
                                killed and wounded. The officers of the Maryland & Delaware line have upwards of 300 men left, besides those of the
                                party with Col. Sumpter. Genl Stevens writes to gen. Gates that he has collected between seven & eight hundred
                                of the Virginia Militia & state troops and that about one half are armed. Major Mazaret is
                                here with a small part of artillery. Genl Caswell made a stand at Charlotte near the boundary line & called in
                                upwards of a thousand fresh men all armed. These he added to col. Sumpter’s party of about 700 and gave him the
                                command of the whole, whilst he came here to see me. And on my part I have ordered out three regiments from this
                                district and mean to put them under the command of genl Sumner and the officers of three regular regiments of this
                                State. So that I hope in a few days we shall be able to assume a tolerable good countenance.
                            Having stated to you our losses, the condition of our scattered Army & our present prospects, it
                                remains that I acquaint you with our wants. They are numerous. We want all the aid Virginia can possibly furnish, of
                                troops if possible regulars and of money Our expenditures have been immense & our funds
                                are exhausted we also want waggons, horses, flour, beef, camp kettles & pots, a few field pieces, lead, flints,
                                and tents or tent cloth, and we wish the Virginians would establish a very large & plentiful supply magazine
                                of provisions on their side of Roanoke: For that, I fear, must be our next stand in case of another misfortune, and
                                let me tell you, should this happen, the enemy will find resources of men and provisions sufficient in the two
                                Carolinas to compose and subsist an army which may prove formidable to the Commonwealth of Virginia. They have but too
                                many friends here, I do assure you. And if we do not very speedily take the field again in force I tremble for the
                                fate of this country. Congress promised us 3500 stand of arms, which I hope are on their way hither, as they are
                                extremely wanted. The members of the general Assembly are collecting here and will, I presume, make up a house in a
                                few days with the highest respect & most sincere esteem I am Gentlemen your obedient & very humble
                                Servt

                            
                                signed, A. Nash 
                            
                        
                        
                     Enclosure
                                                
                            
                                Copy
                                Sir,
                                Richmond Sept. 3. 1780
                            
                            It is not in my power to add any circumstance of consequence to those communicated to you by genl Gates,
                                and as I supposed to the delegates of N. Carolina by Govr Nash, a letter from whom accompanies this
                                and I take for granted communicates the later intelligence, which he was so kind as to transmit me at the same time. A
                                force is again collected of between four & five thousand men consisting of the remains of the Maryland
                                brigade, of Potterfield’s corps of regulars, Armand’s legion, such of the fugitive militia as are a little recovered
                                of their fright and new corps of N. Carolina militia who have readily embodied themselves 300 regulars of this state
                                marched from Chesterfield a week ago. About 50 march to morrow & there may be 100 or 150 more to go from the
                                same post as soon as they get out of the hospital. Our 3000 new recruits will begin to rendezvous about the 10th
                                instant and may all be expected to be rendezvousd by the 25th. We have determined to call out also 2000 Militia, who
                                however cannot be got to Hilsborough sooner than the 25 October. This is as exact a state of the force we expect to
                                oppose to the enemy as I am able to give. Almost the whole of the small arms having been unfortunately lost in the
                                late defeat, the men proposed for the field will be unarmed, unless it is in your power to furnish arms. Indeed not
                                only a sufficient number is wanting to arm the men now raising: but as our stores will be exhausted in effecting that
                                as far as they will go towards it, it seems indispensible that Congress should form a plentiful magazine of small arms
                                & other military stores, that we may not be left an unarmed prey to the enemy, should our southern misfortunes
                                be not yet ended. Should any disaster like the late one befal that army, which is now collecting & which will
                                be so much weaker in regulars, as that brave corps is lessened by the unequal conflict which was put upon them, the
                                consequences will be really tremendous, if we be found without arms. With a sufficiency of these, there can be no
                                danger in the end. The losses of our brethren in the mean time may be great, the distresses of individuals in the
                                neighbourhood of the war will be cruel, but there will be no doubt of an ultimate recovery of the country. The scene of
                                military operations has been hitherto so distant from these states that those militia are strangers to the actual
                                presence of danger. Habit alone will enable them to view this with with familiarity, to face it without dismay, a habit
                                which must be purchased by calamity, but cannot be purchased too dear. In the acquisition of this other misfortunes
                                may yet be to be incurred for which we should be prepared. I am earnestly therefore to solicit Congress for plentiful
                                supplies of small arms, powder, flints cartridge boxes & paper & to pray that no moment may be lost in
                                forwarding them, not doubting that the importance of this will be seen in the extent it deserves, I beg leave to
                                subscribe myself with every sentiment of respect & esteem, Yr Excellency’s most obt & most humble
                                Servt
                            
                                signed Th. Jefferson
                            
                        
                        
                    